Citation Nr: 1533169	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  10-26 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1984 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In February 2014, the case was remanded in order to provide the Veteran with his requested Board hearing.  In September 2014, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  Notably, the Veteran's representative at the time was not present at the Board hearing, but the Veteran waived his right to have his representative present and the representative was afforded the opportunity to submit a written statement after reviewing the transcript of the hearing, which was accomplished in January 2015.  The Veteran has since transferred power of attorney to the representative listed above, who submitted an informal hearing presentation in July 2015.

One page of a fully developed claim application was associated with the claims file in February 2015, but the complete application is not of record.  Nevertheless, a facsimile cover page associated with the claim indicates that this was an application for Disability Compensation and Related Compensation Benefits for "NC arthritis, bilateral shoulders, R acromioclavicular spur formation, and TMJ."  As these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The present appeal was previously remanded by the Board in February 2015 for further development.  Unfortunately, as will be explained in greater detail below, additional development is again required.  As such, the appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Although the Board sincerely regrets any additional delay, remand of this matter is necessary to ensure that prior development directed by the Board in its last remand is accomplished.  Compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Pursuant to the Board's February 2015 remand directives, the Veteran's claims file was returned to the audiologist who conducted the prior March 2008 VA audiological examination in order to obtain a supplemental medical opinion.  The Board directed that opinions must be sought with regard to whether it was at least as likely as not that the Veteran's current left ear hearing loss disability arose during service or was related to his in-service noise exposure, manifested within one year of discharge, or was caused or aggravated by his service-connected chronic musculoskeletal headaches, residuals of traumatic brain injury, and/or tinnitus.  It was further directed that the examiner must consider the Veteran's reports regarding the onset of his subjectively-experienced hearing loss and the continuity of such symptoms since service. 

The VA audiologist provided a supplemental opinion in April 2015.  He stated that his original opinion that hearing loss is less likely as not related to military service noise exposure remained unchanged, and that it was "without doubt" that the Veteran's consistent use of hearing protection preserved his hearing sensitivity.  The audiologist stated that review of the service treatment records and March 2008 compensation examination report showed that hearing sensitivity in 1986 and 2003 was within normal limits through 6000 Hertz bilaterally and that, although records report a 30 decibel threshold in the left ear at 3000 Hz in 2003, this finding is still within established boundaries of normal hearing sensitivity for service-connected disability.  He continued that all thresholds in 2008, two years after separation from service, revealed normal hearing sensitivity through 6000 Hz and were otherwise consistent with the 2003 findings.  The audiologist also stated that hearing loss is not an associated symptom of the Veteran's service-connected migraine headache condition.

The Board finds the April 2015 supplemental opinion inadequate for a number of reasons.  

Initially, there is no indication that the audiologist considered the Veteran's reports that he began experiencing hearing difficulties during service, as is documented in service treatment records from 2002 and 2004.  Instead, the audiologist only references the audiometric data.  As was noted in the prior remand, the Veteran competently and credibly described his in-service noise exposure, and his service treatment records confirm that he was routinely exposed to hazardous noise during service.

Additionally, although the Board specifically clarified what is considered to be "normal" hearing, the audiologist stated that hearing sensitivity in 1986 and 2003 was within normal limits through 6000 Hz, despite the fact that a January 1986 audiogram demonstrated a threshold level of 30 dB at 6000 Hz and a June 2003 audiogram demonstrated thresholds of 30 db at 3000 Hz and 50 dB at 6000 Hz.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (describing "normal" hearing as that from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss).  The Board further notes that the requirements of section 3.385 need only be met for the purposes of showing a current "disability" for service connection purposes, and service connection for a current hearing disability is not precluded where hearing was within normal limits on audiometric testing at separation from service or where hearing loss was shown in service but not to the disabling degree depicted in section 3.385.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In describing the shift in auditory thresholds during service, the audiologist appears to have used a reference audiogram from 1986 as the baseline for all comparisons.  This audiogram is noted in the service treatment records to have been conducted following exposure from noise-related duties.  The Veteran entered service approximately two years prior to this date, and the service treatment records include a June 1983 enlistment examination recording audiometric findings demonstrating threshold levels that were either less than or equal to those recorded on the January 1986 audiogram.  The June 1983 enlistment audiogram demonstrated pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
 6000
  LEFT
10
5
5
15
10
15

The final hearing conservation data audiogram prior to separation from service, conducted in June 2005, demonstrated pure tone thresholds, in decibels, as follows:




HERTZ




500
1000
2000
3000
4000
 6000
  LEFT
5
5
10
30
20
35

No VA opinion has been provided which comments upon the downward shift at the higher frequencies shown between enlistment and separation.  On remand, an additional VA opinion must be provided which sufficiently discusses the relevant evidence.

Further, even were the opinion regarding the likelihood that the Veteran's current left ear hearing loss was related to in-service noise exposure adequate, remand would remain necessary to obtain an adequate opinion as to whether service connection might be warranted as a residual of an in-service traumatic brain injury, or on a secondary basis as caused or aggravated by a service-connected disability.
  
The April 2015 report only addressed the left ear hearing loss's potential relationship to the Veteran's service-connected migraine headaches.  In this regard, the VA audiologist's statement that hearing loss is not an associated symptom of the Veteran's migraine headaches is merely a conclusory statement, and provides the Board with no underlying rationale to determine how the examiner came to such a conclusion.  The probative value of this conclusion is therefore significantly diminished.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  Additionally, no opinion was provided with regard to the likelihood that the Veteran's left ear hearing loss was caused or aggravated by his service-connected residuals of traumatic brain injury and/or tinnitus.  Finally, no opinion was given as to whether the left ear hearing loss itself is a residual of his in-service traumatic brain injury, thus warranting service connection on a direct basis.

Finally, the Board notes that the Veteran has asserted that his duties on the flight line exposed him to chemicals, lubricants, and fuels known to cause hearing loss in conjunction with hazardous noise exposure.  The Veteran's DD Form 214 documents that he had longtime service in the military occupational specialty of aircraft armament systems craftsman, a November 1992 service treatment record states that the Veteran worked with JP-8 fuel and hydraulic fluids, and a September 2005 retirement treatment record notes that the Veteran had risk factors during service including occupational exposure to loud noises and chemicals.  Although the Veteran, as a layperson, would not be competent to state an opinion linking his current left ear hearing loss disability with exposure to chemicals during service, he submitted an article titled Occupational Ototoxins (Ear Poisons) and Hearing Loss, from the U.S. Army Center for Health Promotion and Preventative Medicine, Hearing Conservation and Industrial Hygiene and Medical Safety Management, warning of a potential link between inhaled exposure to certain chemicals (including JP-8 fuel) and hearing loss.  Based on this evidence, an opinion regarding the likelihood that the Veteran's current left ear hearing loss is etiologically related to such chemical exposure should also be provided.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims file to a suitably qualified VA medical professional ("reviewer") other than the audiologist who provided the March 2008 and April 2015 medical opinions, for a supplemental medical opinion regarding the etiology of the Veteran's current left ear hearing loss disability.  The reviewer must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review.  The reviewer must specifically note on the report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

Following a review of the record, to specifically include consideration of the Veteran's reports regarding the onset of his subjectively-experienced hearing loss and continued difficulties since service, the reviewer should offer an opinion as to the following:

A.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's left ear hearing loss was caused by his military service, as opposed to some other cause or factor?

i.  In answering the question above, the reviewer is advised that the Veteran has credibly described excessive loud noise exposure from aircraft engines, diesel generators, and air-powered tools during his extensive period of military service.  This is consistent with his duties, and such noise exposure is conceded.  The reviewer must consider the Veteran's service treatment records showing that he was exposed to routine hazardous noise greater than 85 dBA and was issued hearing protection.  

In reaching a conclusion, the reviewer should comment on the significance of the downward shift in pure tone thresholds for the left ear during service, as shown by the June 1983 enlistment audiogram and June 2005 reference audiogram.  




Hertz




500
1000
2000
3000
4000
 6000
6/83
10
5
5
15
10
15
6/05
5
5
10
30
20
35

ii.  The reviewer is advised that the Veteran's service treatment records document treatment following an assault, resulting in a traumatic brain injury which has since been granted service connection.  In answering the question above, the examiner is asked to comment on the likelihood that the Veteran's current left ear hearing loss represents a residual of the in-service head injury/TBI.

iii.  The Veteran's service treatment records indicate that he had occupational exposure to chemicals on the flight line, including working with JP-8 fuel and hydraulic fluids.  The examiner's attention is directed to an article submitted by the Veteran titled Occupational Ototoxins (Ear Poisons) and Hearing Loss, from the U.S. Army Center for Health Promotion and Preventative Medicine, Hearing Conservation and Industrial Hygiene and Medical Safety Management, noting a potential link between inhaled exposure to certain chemicals (including JP-8 fuel) and hearing loss.  The reviewer is asked to state an opinion as to the likelihood that the Veteran's current left ear hearing loss is causally related to in-service exposure to chemicals (either alone or in combination with in-service noise-exposure).

B.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's left ear hearing loss was caused or aggravated (permanently worsened beyond normal progression of the disorder) by his service-connected residuals of traumatic brain injury, including tinnitus and/or chronic musculoskeletal headaches?

If it is determined that the Veteran's left ear hearing loss disability has been aggravated by one or more of his service-connected disabilities, the reviewer should quantify the approximate degree of disability, or baseline, before the onset of aggravation (i.e. what approximate level of left ear hearing loss would exist if it underwent its own natural progression, and was not aggravated by the SC disability or disabilities). 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The reviewer must include in the medical report the rationale for any opinion expressed.   

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


